Exhibit 10.3

 

MANAGEMENT AGREEMENT

(INSIGHT OHIO)

 

This MANAGEMENT AGREEMENT is made and entered into as of September 29, 2003, by
and between Insight Communications of Central Ohio, LLC, a Delaware limited
liability company (the “Company”), and Insight Communications Company, L.P., a
Delaware limited partnership (“Insight” and, together with any permitted assigns
hereunder, “Manager”).

 

RECITALS

 

A. Pursuant to an Operating Agreement, dated as of August 21, 1998 (as the same
was amended and restated on September 29, 2003, and as the same may be amended
or modified from time to time, the “Operating Agreement”), the Company was
formed to own and operate certain cable television systems and certain other
assets, as more fully described in the Operating Agreement. The business and
operations of the Company, as the same may be conducted from and after the date
hereof, are hereinafter referred to as the “‘Business.”

 

B. The. Company is a subsidiary of Insight Midwest, L.P., a Delaware limited
partnership (“Insight Midwest”), and reference is hereby made to that certain
Amended and Restated Limited Partnership Agreement, dated as of January 5, 2001,
of Insight Midwest (as the same may be amended from time to time, the “Midwest
Partnership Agreement”).

 

AGREEMENTS

 

In consideration of the covenants and agreements contained herein, the Company
and Manager agree as follows:

 

SECTION 1 DEFINITIONS. Except as otherwise defined herein, the following terms
shall have the following meanings when used in this Agreement:

 

Affiliate. With respect to either the Company or Manager, any other Person that
directly or indirectly through one or more intermediaries controls or is
controlled by or under direct or indirect common control with such party.

 

Applicable Law. Any statute, ordinance, law, rule or regulation of any
Governmental Authority, or any order, decree, injunction, writ, judgment or
award of any court, arbitrator or other Governmental Authority, applicable to
the Company or the Business.

 

Authorizations. Any governmental or non-governmental license, permit, franchise
or other authorization, and applications therefor, which are necessary to
conduct the Business.

 

GAAP. Generally accepted accounting principles as in effect from time to time.

 

Governmental Authority. Any governmental authority or regulatory body, or any
department, agency, division, bureau or other legal body thereof having
jurisdiction over the Company, the Business, or general jurisdiction over all
Persons.



--------------------------------------------------------------------------------

Person. Any individual, corporation, partnership, firm, limited liability
company, joint venture, association, trust, joint stock company, unincorporated
organization or other entity, or a government or any agency or political
subdivision thereof.

 

Capitalized terms not otherwise defined herein shall have the meanings given
such terms in the Midwest Partnership Agreement.

 

SECTION 2 APPOINTMENT. On the terms and conditions hereinafter provided, the
Company hereby ratifies its appointment of Manager, and Manager hereby ratifies
its acceptance of such appointment, as manager for all of the operations and
conduct of the Business for the period commencing on the date of and expiring as
provided in Section 5 of this Agreement.

 

SECTION 3 MANAGEMENT AUTHORITY; MANAGEMENT SERVICES.

 

3.1 Authority and Services To Be Performed By Manager. (a)(i) Subject to the
limitations set forth in Section 3.1(b) below, Manager shall have full and
exclusive authority to do all such acts and things as may be incidental to, or
necessary, proper or advisable in the furtherance of, the management of the
day-to-day operations and conduct of the Business. Subject to the terms and
conditions of this Agreement, Manager shall provide the Company with such
services as may, from time to time, be appropriate or reasonably required for
the proper and efficient operation and conduct of the Business in accordance
with sound business principles and practices customary in the cable television
industry (collectively, the “Management Services”). The Management Services
shall be provided both at such times as Manager may reasonably deem appropriate
and at such times as the Company may reasonably request.

 

(a) Without limiting the generality of the preceding paragraph, the Management
Services shall include the following, but subject to any applicable limitations
set forth in this Agreement:

 

(1) (A) Evaluation of new equipment, materials and techniques and making
recommendations in accordance with its evaluations, (B) establishment of general
technical standards and procedures and directing their implementation, and (C)
establishment of programs for preventive maintenance and monitoring their
effectiveness;

 

(2) Supervision of all construction and development arising out of or related to
the operation of the Business, including, without limitation, the selection and
appointment of all subcontractors, equipment suppliers and vendors;

 

(3) Supervision of the purchasing of property, real, personal or mixed, and all
materials and supplies, if any, necessary to complete any construction and
development arising out of or related to the Business;

 

(4) Sale, lease, trade, exchange or other disposition of the Company’s assets in
the ordinary course of business and the negotiation of, and entrance into, in
the name of and on behalf of the Company, of all agreements relating to any of
the foregoing;

 

- 2 -



--------------------------------------------------------------------------------

(5) Negotiation of, and entrance into, in the name of and on behalf of the
Company, of all, contracts, leases, deeds, releases, assignments and any other
agreements on behalf of the Company for the purchase, lease, license or use of
such properties and rights as may be necessary or reasonably desirable in
connection with the Business;

 

(6) Formulation and supervision of all advertising, marketing and sales programs
and engagement and appointment on behalf of the Company of advertising,
marketing and public relations agencies and consultants for such purposes;

 

(7) Subject to the provisions of all Authorizations, Applicable Law and
applicable agreements to which the Company is a party, the selection and pricing
of all services to be provided to the customers of the cable television systems
included in the Business;

 

(8) Supervision of performance of all aspects of the daily operation and
maintenance of the Business, instruction and supervision of all personnel
necessary to conduct daily operations of the Business and the setting of
salaries and wages for such personnel (with all such employees to be paid by the
Company);

 

(9) Entrance into, in the name of and on behalf of the Company, of any
agreements arising out of or related to the Business, including, without
limitation, cable television franchises or collective bargaining agreements with
employees of the Company;

 

(10) Supervision of the maintenance of all accounting, bookkeeping, billing,
collections and other financial systems and records relating to the Business;

 

(11) Engagement of, on behalf of the Company, attorneys, accountants, engineers,
consultants and other qualified professionals;

 

(12) Preparation and filing, or causing to be prepared and filed, all necessary
applications, filings, reports, statements and other documents as are required
in connection with the Business with Governmental Authorities (including any
income tax filings);

 

(13) Purchase of such policies of insurance (including Manager’s blanket
coverage) as Manager may from time to time consider necessary and appropriate in
accordance with normal industry practice, with such policy naming both the
Company and Manager (and any Member of the Company) as insured thereunder as
their interests may appear;

 

(14) Representation of the Company before all Governmental Authorities with
respect to any matter necessary or desirable to the management of the Business;
and

 

(15) Taking of any other action in connection with the construction,
development, operation and maintenance of the Business in the ordinary course of
business which is commercially reasonable, appropriate and necessary.

 

(b) Notwithstanding the foregoing in Section 3.1(a), the Manager acknowledges
that the Manager shall be subject to all express limitations of the Midwest
Partnership Agreement requiring approvals of the Partners of Insight Midwest
prior to taking of certain actions by the Company and shall otherwise be subject
to the terms of the Midwest Partnership Agreement.

 

- 3 -



--------------------------------------------------------------------------------

3.2 Standard of Care. Manager will use reasonable commercial efforts in managing
the Business; provided, however, that notwithstanding anything contained herein
or Applicable Law to the contrary, neither Manager (nor any of its direct or
indirect partners, shareholders, members, officers, directors, Affiliates,
employees or agents) shall have any liability, express or implied, for any
action taken or omitted to be taken by Manager or for any failure or delay in
performing or exercising any obligation, duty, right, power or authority
possessed by Manager under this Agreement, or any other document related hereto
except for actual losses, if any, suffered by the Company that are proximately
caused by Manager’s gross negligence, willful misconduct or willful breach of
this Agreement.

 

3.3 Compliance with Authorizations. Notwithstanding anything in this Agreement
to the contrary, the Company shall continue to be the franchisee, licensee and
permittee, as applicable, of all Authorizations of any nature whatsoever issued
by any Governmental Authority in connection with the operation of the Business
and shall retain ultimate control over the Business. The Company shall also
retain ultimate responsibility for compliance with all Applicable Law and the
terms of any applicable Authorizations.

 

3.4 Payment of Expenses. The Company shall be responsible for the payment of all
costs, expenses and liabilities of any nature whatsoever in connection with the
construction, development, operation, maintenance, repair and ownership of the
Business and the Company shall be the responsible party under all agreements
entered into on behalf of the Company by Manager pursuant hereto.

 

3.5 Inspection of Records. Originals or copies of all books and records related
to this Management Agreement shall be maintained at the principal office of
Manager and shall be open to the inspection and examination of the Company and
Insight Midwest’s Partners during normal business hours upon reasonable notice.

 

SECTION 4 COMPENSATION AND EXPENSES.

 

4.1 Management Fee. As compensation to Manager for the performance of its
services hereunder, the Company shall pay to Manager a management fee
(“Management Fee”) for each twelve month period during the tern of this
Agreement, commencing on the date hereof, equal to three percent (3%) of the
total Gross Operating Revenues of the Company for that year.

 

4.2 Gross Operating Revenues. The term “Gross Operating Revenues” means all
revenues arising out of or in connection with the operation of the Business, but
exclusive of all proceeds from the sale of assets or from other extraordinary or
non-recurring items and exclusive of all interest, dividends, royalties, and
other similar types of investment income that do not arise from the operation of
the Business in the ordinary course.

 

4.3 Quarterly Statement. Within 30 days after the end of each fiscal quarter,
the Manager shall submit to the Company a quarterly and a cumulative
year-to-date Gross Operating Revenues statement indicating the quarterly
Management Fee payable and the cumulative year-to-date Management Fee payable to
Manager together with appropriate supporting

 

- 4 -



--------------------------------------------------------------------------------

documentation. Each quarterly Management Fee payable hereunder shall be adjusted
to reflect any cumulative year-to-date adjustments in Gross Operating Revenues.
The Management Fee shall be payable each quarter within 10 days after the
Management Fee statement for such quarter has been received by the Company.

 

4.4 Annual Statement. Within 90 days after the end of each fiscal year, the
Company shall cause its independent public accountants to determine the Gross
Operating Revenues of the Company for that year and the amount of the Management
Fee payable to Manager for that year and deliver a copy to Manager. Manager
shall have the right to consult with the accountants regarding the determination
of Gross Operating Revenues prior to the final determination of Gross Operating
Revenues by the accountants. The accountants’ determination shall be final and
binding on the Company and Manager.

 

4.5 Expense Reimbursement. The Management Fee described above shall be exclusive
of reimbursement by the Company to Manager for all direct, out-of-pocket
expenditures incurred by or on behalf of Manager relating to its obligations
under this Agreement as provided for herein, including without limitation,
reimbursement for travel expenses. Manager shall be entitled to reimbursement by
the Company for services that would ordinarily be direct expenditures of the
Company. Manager shall act in good faith and in a reasonable manner in making
determinations of reimbursement. It is understood and agreed that the intent of
the expense reimbursement provisions contained in this Section 4.5 is to
reimburse Manager only for expenses incurred that are directly related to the
operation of the Business and not to reimburse Manager for any corporate
overhead (including bonuses and health, welfare, retirement and other benefits
and overhead expenses of its corporate office management, development, internal
accounting and finance management personnel), which shall be paid out of the
Management Fee. Payment of expense reimbursement shall be made monthly by the
Company to Manager within five days after receipt by the Company of a statement
(the “Monthly Expense Statement”) of Manager’s estimated reimbursable expenses
for the preceding month. The Monthly Expense Statement shall include an
adjustment to reflect the amount by which actual reimbursable expenses incurred
during the month immediately preceding the month of payment exceeded, or were
exceeded by, Manager’s estimated reimbursable expenses with respect to such
month.

 

4.6 Subordination. Manager acknowledges and agrees that notwithstanding anything
else contained herein, payment of the Management Fee may be limited by the
provisions of loan agreements of the Company and that the Management Fee shall
be paid if and only to the extent that such payment will not create a default
under such loan agreements. To the extent that all or any portion of the
Management Fee may not be paid because of the terms of the loan agreements, any
portion of the Management Fee that is deferred shall be paid as soon as the same
may be paid without violating the provisions of the loan agreements. Payments of
any outstanding Management Fees (whether or not deferred) shall be paid prior to
payment of any members’ distributions or similar payments to the members of the
Company.

 

SECTION 5 DEFAULT AND TERMINATION.

 

5.1 A default by Manager or the Company shall occur under this Agreement if
Manager or the Company shall willfully breach in any material respect any
material covenant of this Agreement to be kept and performed by it.

 

- 5 -



--------------------------------------------------------------------------------

5.2 Subject to Section 5.3 hereof, this Agreement shall be terminated
automatically upon the termination of the Company and may be terminated as
follows:

 

(a) by either the Company or Manager on written notice to the other party in the
event of any default (as defined in Section 5.1 hereof) by the other party, as
provided in Section 5.1, which is not cured within 90 days after written notice
thereof is received by the defaulting party (or if not curable within that time
period, within a reasonable time thereafter);

 

(b) by either the Company or Manager on written notice to the other party upon a
sale or other disposition of all or substantially all of the assets of the
Company.

 

(c) Upon the resignation or removal of Insight as General Partner of Insight
Midwest pursuant to and in accordance with the terms of the Midwest Partnership
Agreement, other than in connection with a transfer by Insight of its
Partnership Interest in Insight Midwest to an Affiliate of Insight that is
permitted under the terms of the Midwest Partnership Agreement.

 

5.3 In the event of termination of this Agreement pursuant to the terms hereof,
Manager shall be entitled to receive promptly following termination, and in any
event within 30 days thereafter, the amount of any accrued but unpaid Management
Fees and any expense reimbursements.

 

SECTION 6 INDEMNIFICATION.

 

6.1 Indemnification by the Company. The Company will indemnify and hold harmless
Manager, its Affiliates, and all direct and indirect officers, directors,
employees, stockholders, partners, members and agents of Manager and its
Affiliates (individually, a “Manager Indemnitee”) from and against any and all
claims, demands, costs, damages, losses, liabilities, joint and several,
expenses of any nature (including reasonable attorneys’, accountants’ and
experts’ fees and disbursements, all of which shall be paid by the Company as
incurred by the Manager Indemnitee(s)), judgments, fines, settlements and other
amounts (collectively, “Damages”) arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative, or investigative
(collectively “Claims”) in which a Manager Indemnitee may be involved or
threatened to be involved, as a party or otherwise, arising out of Manager’s
performance of its obligations under this Agreement or arising out of, related
to or in connection with, the Business regardless of whether this Agreement
continues to be in effect or such Manager Indemnitee continues to be an
Affiliate, or an officer, director, employee, stockholder, partner or agent of
Manager, at the time any such Claims are made or Damages incurred, provided that
in respect of any matter in which indemnification is sought, to the extent
applicable: (i) the Manager Indemnitee acted in good faith and in a manner it
reasonably believed to be in the best interest of the Company and, with respect
to any criminal proceeding, had no reasonable cause to believe its conduct was
unlawful, and (ii) the Manager Indemnitee’s conduct for which indemnification is
sought did not constitute gross negligence, willful misconduct or a willful
breach of this Agreement. Any indemnification hereunder will be satisfied solely
out of the assets of the Company.

 

6.2 Indemnification by Manager. Manager will indemnify and hold harmless the
Company, its Affiliates, and all officers, directors, employees, stockholders,
partners, members and agents of the Company and its Affiliates (individually, a
“Company Indemnitee”) from and

 

- 6 -



--------------------------------------------------------------------------------

against all Damages arising from any Claim in which a Company Indemnitee may be
involved or threatened to be involved, as a party or otherwise, arising out of
Manager’s gross negligence, willful misconduct or willful breach of this
Agreement.

 

6.3 Right to Indemnification Not Exclusive Remedy. The indemnification rights
contained in this Section 6 will be cumulative of and in addition to any and all
other rights, remedies and recourse to which a Manager Indemnitee or a Company
Indemnitee, its heirs, successors, assigns and administrators are entitled,
whether pursuant to some other provision of this Agreement, at law or in equity;
provided, however, it is understood and agreed that notwithstanding anything
contained herein to the contrary, neither Manager (nor any of its shareholders,
officers, directors, employees or agents) shall have any liability with respect
to a breach of, or non-performance under this Agreement except as expressly
specified in this Agreement. The indemnification provided in this Section 6 will
inure to the benefit of the heirs, successors, assigns and administrators of
each Manager Indemnitee and Company Indemnitee.

 

6.4 Insurance. Manager may purchase, at the Company’s expense, and maintain
insurance on behalf of Manager and such other persons as Manager may reasonably
determine against any liability that may be asserted against it or them in
connection with the performance of Manager’s obligations under this Agreement;
provided, however, that Manager will not purchase or maintain insurance against
liabilities of Manager or any other person arising out of acts or omissions
which were not made in good faith or which constituted gross negligence, willful
misconduct or a willful breach of this Agreement.

 

6.5 Interested Transactions. A Manager Indemnitee will not be denied
indemnification in whole or in part under this Section 6 solely because the
Manager Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

SECTION 7 MISCELLANEOUS.

 

7.1 Relationship Among the Parties. Nothing herein contained shall be deemed to
make Manager a partner, co-venturer or other participant in the business or
operations of the Company or in any manner to render Manager liable as a
principal, surety, guarantor, agent or otherwise for any of the debts,
obligations or liabilities of the Company, whether incurred directly by the
Company or by Manager on behalf of the Company in accordance with this
Agreement.

 

7.2 Other Activities of Manager. Nothing in this Agreement shall limit or
restrict the right of Manager to engage in any other business or to devote its
time and attention to the management or other aspects of any other business or
to render services of any kind. The Company acknowledges that Manager and its
Affiliates own, manage or operate cable television systems throughout the United
States. Manager will devote such of its attention, time, efforts and resources
to the Business as shall be reasonably necessary for it to carry out its duties
hereunder:

 

- 7 -



--------------------------------------------------------------------------------

7.3 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given or
made as of the date delivered if delivered by hand, by telecopier device
(confirmed by hand delivery or overnight courier service) or by overnight
courier service to the parties at the following address (or at such other
address for a party as shall be specified by like notice):

 

if to the Company, to:

 

c/o Insight Communications Company, Inc.

810 Seventh Avenue

New York, New York 10019

Attention: Dinesh C. Jain

Telecopier: (917) 286-2301

 

if to Manager, to:

 

c/o Insight Communications Company, Inc.

810 Seventh Avenue

New York, New York 10019

Attention: Dinesh C. Jain

Telecopier: (917) 286-2301

 

7.4 Assignability; Benefit and Binding Effect. The Company agrees that Manager
may assign this Agreement, without the consent of the Company, to any Affiliate
of Manager, or any successor to Manager by merger, consolidation or otherwise.
Except as set forth in the preceding sentence, neither party hereto may assign
this Agreement without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

7.5 Governing Law. This Agreement shall be governed by the laws of the State of
Delaware as to all matters, including but not limited to matters of validity,
construction, effect, performance and remedies (without giving effect to the
principles of conflicts of law thereof).

 

7.6 Headings. The headings preceding the text of sections and subsections of
this Agreement are included for ease of reference only and shall not be deemed
part of this Agreement.

 

7.7 Gender and Number. Words used herein, regardless of the gender and number
specifically used, shall be deemed and construed to include any other gender,
masculine, feminine or neuter, and any other number, singular or plural, as the
context requires.

 

7.8 Entire Agreement. This Agreement represents the entire understanding and
agreement between the Company and Manager with respect to the specific subject
matter hereof. This Agreement supersedes all prior negotiations between the
parties and cannot be amended, supplemented or changed except by an agreement in
writing which makes specific reference to this Agreement or an agreement
delivered pursuant hereto, as the case may be, and which is signed by the party
against which enforcement of any such amendment, supplement or modification is
sought.

 

7.9 Further Assurances. The parties shall take any actions and execute any other
documents that may be necessary or desirable to the implementation and
consummation of this Agreement or that may be reasonably requested by any other
party hereto. Each party will cooperate with the other party and provide any
assistance reasonably requested by the other party to effectuate the intent of
this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

7.10 Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held invalid or unenforceable to any
extent by any court of competent jurisdiction, the remainder of this Agreement
and the application of such provision to other persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

 

7.11 Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed to be an original but which, when taken together, shall
constitute one and the same instrument.

 

[SIGNATURES NEXT PAGE)

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Management Agreement has been executed by the parties
hereto as of the date first above written.

 

THE COMPANY:

INSIGHT COMMUNICATIONS OF

CENTRAL OHIO, LLC

By:

 

            /s/  Elliot Brecher

--------------------------------------------------------------------------------

   

Name: Elliot Brecher

   

Title:   Senior Vice President and General        Counsel

MANAGER:

INSIGHT COMMUNICATIONS COMPANY, L.P.

By:

 

    Insight Communications Company, Inc., its

    General Partner

By:

 

            /s/  Elliot Brecher

--------------------------------------------------------------------------------

   

Name: Elliot Brecher

Title:   Senior Vice President and General

            Counsel

 

- 10 -